DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
               This application filed on 05/12/2020 claims benefit from provisional application 62846872, filed on 05/13/2019 claims benefit from provisional application 62859914, filed on 06/11/2019.

Status of the Claims

               Claims 1-30 are pending. Claims 16-29 are withdrawn as being drawn to non-elected inventions. Claims 1-15 and 30 are examined herein.

Election/Restrictions
Applicant's election with traverse of Group I (Claims 1-15 and 30) in the reply filed on 09-27-2022 in the reply filed on is acknowledged.  The traversal is on the ground(s) that the examiner has not shown an undue burden to search all of the claims.  This is not found persuasive because Method of group I and II are drawn to drug capture assay and drug target capture assay, respectively. These two methods are drawn to different formats of achieving the detection and optionally the quantification of anti-drug antibodies in a sample. Each group has different mode of operation which require different search terms. For these reasons and other additional reasons mentioned in the requirement for restriction mailed on 08/08/22, searching the inventions of group I and II together would impose a serious burden.
The requirement is still deemed proper and is therefore made FINAL.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 30 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 30 has been rejected under 35 U.S.C. 112(b) because the meets and bounds of “little or no ADAs” cannot be determined. Here an amount of ADA is used to select the protein drug. “little” is a relative term so it is not clear what is considered “little”. It is also not clear as to how the selection is done relative to the results obtained from the method of claim 1. 
Claim 30 is also not clear because it depends from non-elected claim 16. Claim 30 has only been examined as a depended of claim 1. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-15 and 30 are rejected under 35 U.S.C 103 as being unpatentable over Uwe et al. (WO 2019/105916 A1) in view of Lofgren et al ("Detection of neutralizing anti-therapeutic protein antibodies in serum or plasma samples containing high levels of the therapeutic protein, Journal of Immunological Methods".Journal of Immunological Methods.308(1-2):101-108, 2006) and further view of Schowenburg, et al., ("A novel method for the detection of antibodies to adalimumab in the presence of drug reveals “hidden” immunogenicity in rheumatoid arthritis patients, Journal of Immunological Methods" Journal of Immunological Methods,.362(1-2): 82-88, 2010).

With respect to claim 1, Uwe et al. teaches herein is reported an anti-drug antibody assay which is especially useful for samples comprising the drug, its target and anti-drug antibodies (page 4, lines 16-17).

Uwe et al. teaches the ADA (anti-anti-C5 antibody-antibody; anti-drug antibody) is dissociated from the precipitate. In one preferred embodiment the acid dissociation is by an incubation at a pH value of about 2 for about 5 minutes (page 28, lines 6-9).

Uwe et al. teaches the invention is based, at least in part, on the finding that an acid treatment step can be used to remove, i.e. precipitate, the soluble target (e.g. at/near to its iso-electric point). Using said acid treatment step to remove soluble (therapeutic) target in the sample and to reduce target interference in an immunoassay makes the method according to the current invention generally applicable (page 5, lines 10-14).

Uwe et al. teaches the new assay format as reported herein comprises optionally after the acid dissociation step a centrifugation step (page 28, lines 10-11).

Uwe et al. teaches the new assay format as reported herein comprises after the acid dissociation step the step of adjusting the pH value of the sample to about 7 .4 (page 28, lines 12-13).

Uwe et al. teaches followed by the addition of the capture antibody and the tracer antibody with subsequent incubation. In one embodiment the capture antibody and the tracer antibody are the drug antibody. In one embodiment the capture antibody is conjugated to a first member of a binding pair. In one embodiment the binding pair is selected from biotin/(strept)avidin. In one preferred embodiment the capture antibody is conjugated to biotin. In one embodiment the tracer antibody is conjugated to a detectable label. (page 28, lines 13-22).

Uwe et al. teaches the new assay format as reported herein comprises after the incubation step with the capture and tracer antibody the immobilization of the capture antibody-anti-drug antibody-tracer antibody complex on a solid phase derivatized with the second member of the binding pair. In one preferred embodiment the second member of the binding pair is (strept)avidin (page 28, lines 23-27).

Uwe et al. teaches the new assay format as reported herein comprises after the immobilization step the step of measuring and/or determining and/or quantifying the amount of the immobilized complex by incubating the immobilized complex with an antibody specifically binding to the detectable label conjugated to an enzyme catalyzing the conversion of a colorless substrate into a colored product followed by incubation with the colorless substrate of the enzyme, determination of the amount of formed colored product and correlating the amount of formed colored product with a calibration curve and thereby determining the amount of anti-drug antibody in the sample (page 28, lines 28-34 and page 29, lines 1-2).

Uwe et al. teaches generally, after acid dissociation a neutralization step follows the acid or base dissociation to allow binding partners to bridge a new causing the interference factor if still in solution to re-bind as well, maintaining the issue (page 19, lines 4-6).

Uwe et al. teaches many approaches have been used to mitigate this problem such as acid or base
dissociation, competitive inhibition of interference using specific antibodies, removal of the interference factors, solid phase extraction with acid dissociation (SPEAD) (page 28, lines 7-10).

Uwe et al. teaches detecting anti-drug antibodies, incubating the samples under acidic conditions, combining the acidified sample with a PH buffered solution, biotinylated drug, incubating the assay sample on avidin-coated solid support, using washing buffer at different steps of the assay as shown during optimization results and measuring the detectable signal from the detectable label conjugate in line with the calibration curve. 

While the above two paragraphs teach the option of removing the interference factors (i.e. drug target) during the neutralization step, Uwe is silent on the method. Uwe differs from the instant invention in failing to teach target of the drug to produce target:drug complexes, where in the target of the drug is labeled with a selectable label to remove the complexes, and incubating the depleted sample with an anti-target blocking reagent or an antigen binding fragment. 

Lofgren et al. teaches the high concentrations of therapeutic protein remaining in the serum or plasma samples may severely interfere with the detection of anti-therapeutic protein antibodies. Thus, novel technologies are needed for assays (page 102, col. 1, paragraph 1, lines 1-4)

Lofgren et al. teaches about 5 to 10 mg of the protein to be coupled was diluted in 5 mL of the coupling buffer in a polypropylene-capped centrifuge tube and 1 mL of the 50% slurry of reconstituted agarose beads was added. The coupled agarose beads were centrifuged at 1000 xg for 3 min at room temperature and the supernatant was read at 280 nm to determine the coupling efficiency. The coupled beads were washed 4 times with 10 volumes (based on the packed-bead volume) of the coupling buffer by gently vortexing and inverting the tube. The coupled agarose beads were then centrifuged at I000 xg for 3 min at room temperature and the supernatant was decanted. All remaining active groups
on the beads were blocked by adding 5 mL of 0.1 M Tris- HCI, pH 8.0; the mixture was incubated on a rotator for 2 h at room temperature (page 102, col. 2, paragraph 2, lines 10-24 and page 103, col. 1, paragraph 1, lines 1-6). 

Lofgren et al. teaches a 10- to 80-fold excess (based on weight; i.e., the binding capacity of the therapeutic protein absorbent-coupled beads to the expected amount of therapeutic protein in the sample) of the therapeutic protein absorbent-coupled agarose beads was added in a 50% slurry to each sample. The samples were incubated for 3 h at room temperature in a thermomixer at 1000 rpm. The agarose beads with the captured therapeutic protein were removed by using a 96-well vacuum filtration plate (Thomson Inst. Co., Oceanside, CA) or 0.22-μm Spin X centrifuge tubes (Costar, Corning Inc.) and the samples were analyzed with the lL-8-releasing bioassay to assess the recovery of the neutralizing anti-therapeutic protein antibodies (page 103, col. 2, paragraph 1, lines 4-18).

Lofgren et al. teaches one way to detect neutralizing antibodies against therapeutic proteins in serum or plasma samples containing high levels of therapeutic protein is to remove the therapeutic protein before antibody detection. We report the use of therapeutic protein absorbent-coupled affinity beads to capture and remove the therapeutic protein molecule from spiked serum samples. The primary reason to choose the beads as the solid support for therapeutic protein capture is their large surface area, which allows large amounts of therapeutic protein absorbent to be immobilized (page 106, col. 1, paragraph 2, lines 1-11).

Lofgren et al. teaches removing a target:drug complexes from the sample using the selectable label to produce a depleted sample. The art teaches insulin and erythropoietin as the two examples of these therapeutic proteins and labels the beads with their target in order to capture these therapeutic proteins and remove them from the solution, in turn avoiding interference with the detection of anti-therapeutic protein antibodies. 

Lofgren et al. fails to teach the anti-target blocking reagent.

It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to use Lofgren’s teaching of  introducing target of anti-C5 antibody to produce target:drug complex in the neutral step of Uwe’s assay and remove the complex per Lofgren’s teaching because Uwe teaches if the interference factors are still in the solution following neutralization step, that comes after acid dissociation, the binding partners would re-bind maintaining the interference issue. A person of ordinary skill in the art reasonably would have expected success because both Uwe and Lofgren are directed to ADA immunoassay. 

Schouwenburg et al. teaches Purified rabbit anti-idiotype antibodies were treated with pepsin as described previously for adalimumab. Twenty mg of rabbit-anti-idiotype (0.55 mg/ml) was incubated with pepsin (5 μg/ml) (Boehringer). To make monovalent F(ab) fragments, the F(ab) was reduced by incubation with 10 mM dithioerythritol for 30 min. Subsequently free thiol groups were blocked with 20 mM N-ethyl-maleinimide and F(ab) fragments were purified using size exclusion chromatography (Page 83, col. 2, paragraph 2, lines 1-8).

Schouwenburg et al. teaches here we present a pH shift- anti-idiotype (PIA) method where re-association of complexes is prevented by the addition of excess fluid phase F(ab) fragments of rabbit anti-idiotype antibodies that compete with patient antibodies for binding to adalimumab. The result is an assay which is able to detect ADA present in the circulation in the form of immune complexes. Using this assay we observed that the majority of RA patients treated with adalimumab develop ADA (Page 83, col. 1, paragraph 2, lines 6-14).

Shouwenburg et al. teaches incubation with an anti-target blocking reagent. 

It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate  the anti-target blocking reagent as taught by Shouwenburg to the incubation step of the biotinylated drug of Uwe to capture the ADA because blocking with anti-target reagent blocks reformation of ADA: drug complexes and incubating with the biotinylated drug of Uwe would capture the ADA of the assay. A person of ordinary skill in the art reasonably would have expected success because Uwe, Lofgren and Schouwenburg are all directed to ADA immunoassay.

With respect to claim 2, Uwe et al. an immunoassay for quantifying the amount of anti-drug antibody, which antidrug antibody can specifically bind to a drug antibody, which drug antibody can specifically bind to a therapeutic target (page 40, lines 1-3). The ADA, anti-anti-C5 antibody is considered neutralizing antibodies that specifically bind to the drug. 

The teaching reads on neutralizing antibodies that specifically bind to the drug. 

With respect to claim 3, Uwe et al. teaches the invention is based, at least in part, on the finding that an incubation step performed at the pl of the target or at an acidic pH value prior to the detection of the anti-drug antibody can be used to reduce the interference from the target of the therapeutic antibody (drug) present in a serum or plasma sample in an anti-drug antibody (detection) assay (page 4, lines19-23). The drug, anti-C5 antibody is considered an antibody.

The teaching reads on the drug being an antibody.

With respect to claim 4, Uwe et al. teaches Eculizumab (i.e. anti-C5 antibody) is a humanized monoclonal antibody directed against the complement protein C5 (page 32, lines 19-20).
The teaching reads on the drug being monoclonal antibody. 

With respect to claim 5, Uwe et al. teaches incubating the serum or plasma sample obtained in step a) at a pH value of about 2, and optionally centrifuging the incubated sample to remove formed precipitate (page 8, lines 1-3).

The teaching reads on pH value of about 2.

With respect to claim 6, Uwe et al. teaches incubating the serum or plasma sample obtained in step a) at a pH value of about 2, and optionally centrifuging the incubated sample to remove formed precipitate (page 8, lines 1-3).

The teaching reads on pH value of 1 to 3. 

With respect to claim 7, 8 and 9, Uwe et al. teaches the term "solid phase" denotes a non-fluid substance, and includes particles (including microparticles and beads) made from materials such as polymer, metal (paramagnetic, ferromagnetic particles) (page 17, lines 4-6). Paramagnetic is considered magnetic and paramagnetic label. Beads made from metal are considered metallic bead.
Uwe et al. teaching reads on magnetic, paramagnetic and metallic beads. 

With respect to claim 10, Schouwenburg et al. teaches here we present a pH shift- anti-idiotype (PIA) method where re-association of complexes is prevented by the addition of excess fluid phase F(ab) fragments of rabbit anti-idiotype antibodies that compete with patient antibodies for binding to adalimumab. The result is an assay which is able to detect ADA present in the circulation in the form of immune complexes. Using this assay we observed that the majority of RA patients treated with adalimumab develop ADA (Page 83, col. 1, paragraph 2, lines 6-14).

As discussed in claim 1, F(ab) fragment is considered specifically binds to the target of the protein drug (anti-C5 antibody). 

With respect to claim 11, Uwe et al. teaches the invention is based, at least in part, on the finding that an acid treatment step can be used to remove, i.e. precipitate, the soluble target (e.g. at/near to its iso-electric point). Using said acid treatment step to remove soluble (therapeutic) target in the sample and to reduce target interference in an immunoassay makes the method according to the current invention generally applicable (page 5, lines 10-14).

Uwe et al. teaches while the fraction of free, i.e. not bound, ADA correlates to the availability of drug for binding and binding capacity of ADA to its antigen, i.e. drug, in vivo, the determination of total ADA can be used to characterize the interaction between ADA and drug. For full pharmacokinetic evaluation of a drug, e.g., the knowledge of ADA concentration, either free, i.e. drug-binding competent or in complex with the drug, in the systemic circulation is important. Free ADA can be evaluated as potential biomarker. An assay for determining ADA in a sample can be interfered if the antigen of the drug is present in the sample. For pharmacokinetic evaluation the ADA fraction, which can bind or is bound to the drug, is important (page 12, lines 3-13). 

The above paragraphs teach the removal of target (depleted sample) as well as the implication of having the antigen in drug tolerance. The teaching doesn’t go as far as showing the 10 fold difference of drug tolerance between the depleted and non-depleted samples. This being said, the fold difference in drug tolerance is dependent on the ADA for the drug being tested and that it has long been settled to be no more than routine experimentation for one of ordinary skill in the art to discover an optimum value for a result effective variable. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum of workable ranges by experimentation”, application of Aller, 220 F.2d 454, 456, 105 USPQ 233, 235-236 (C.C.P.A. 1955). “No invention is involved in discovering optimum ranges of a process by routine experimentation.” Id. At 458, 105 USPQ at 236-237. The “discovery of an optimum value of a result effective variable in a known process is ordinarily within the skill of the art.” Since Applicant has not disclosed that the specific limitation recited in claim 11 is for any particular purpose or solve any stated problem, absent unexpected results. 

It would have been obvious for one of ordinary skill to discover the optimum workable drug tolerance of the specific ADA to a drug being tested using the methods disclosed by the prior art and normal optimization procedures known in the ADA assay art.

With respect to claim 12, Uwe et al. teaches in one embodiment the sample is from a patient in need of a treatment with the drug to which the drug had been administered prior to obtaining the sample (page 10, lines 20-22).

Uwe et al. teaches the immunoassay according to any one of claims 1 to 28, wherein the sample is from a patient in need of a treatment with the drug to which the drug had been administered prior to obtaining the sample (page 44, lines 25-27).

While Uwe teaches the ADA immunoassay of anti-protein C5 ADA following administration of treatment. It is silent on the sample being collected at least 29 days after administration of the protein drug. The selection of exact time point in the study is dependent on the drug being administered, its immunogenicity and the optimization steps that are being performed for the ADA immunoassay. It has long been settled to be no more than routine experimentation for one of ordinary skill in the art to discover an optimum value for a result effective variable. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum of workable ranges by experimentation”, application of Aller, 220 F.2d 454, 456, 105 USPQ 233, 235-236 (C.C.P.A. 1955). “No invention is involved in discovering optimum ranges of a process by routine experimentation.” Id. At 458, 105 USPQ at 236-237. The “discovery of an optimum value of a result effective variable in a known process is ordinarily within the skill of the art.” Since Applicant has not disclosed that the specific limitation recited in claim 12 is for any particular purpose or solve any stated problem, absent unexpected results, it would have been obvious for one of ordinary skill to discover the said at least, time point after protein drug administration and assaying the sample to positively identify the NAbs in the sample.

With respect to claim 13, Uwe et al. teaches neutralized with 0.5 M TRIS buffer pH 8.5 and incubated for 30 min at RT and 450 rpm on a microtiter plate shaker. (page 38, lines 18-19). Incubation on plate shaker considered the sample is agitated.

With respect to claim 14, Uwe et al. teaches the labeling group can be selected from any known detectable marker groups, such as dyes, luminescent labeling groups such as chemiluminescent groups (page 17, lines29-30). Chemiluminescent groups are considered target label. 

With respect to claim 15, Uwe et al. teaches other examples of labeling groups are luminescent metal complexes, such as ruthenium or europium complexes, enzymes (page 17, lines 32-34). 

With respect to claim 30, Uwe et al. teaches one embodiment the sample is from a patient in need of a treatment with the drug to which the drug had been administered prior to obtaining the sample (page 10, lines 20-22).

Uwe et al. teaches the immunoassay according to any one of claims 1 to 28, wherein the sample is from a patient in need of a treatment with the drug to which the drug had been administered prior to obtaining the sample (page 44, lines 25-27).

Uwe et al. teaches Eculizumab is a humanized monoclonal antibody directed against the complement
protein C5, and the first therapy approved for the treatment of paroxysmal nocturnal
hemoglobinuria (PNH) and atypical hemolytic uremic syndrome (aHUS) (page 32, lines 19-21)
Uwe et al. teaches in certain embodiments, the method is for the detection of ADAs against an anti-C5 antibody that competes for binding to C5 with an antibody comprising a VH and VL pair selected from: (a) a VH of SEQ ID NO: 01 and a VL of SEQ ID NO: 11; (b) a VH of SEQ ID NO: 22 and a VL of SEQ ID NO: 25; (c) a VH of SEQ ID NO: 21 and a VL of SEQ ID NO: 24… (page 35, lines 11-15).

Uwe teaches administration of Eculizumab (anti protein C5 monoclonal antibody), detection of the ADA to anti protein C5 monoclonal antibody (i.e. protein drug) using Uwe’s ADA immunoassay and the last paragraph shows the application of Uwe’s ADA assay being used for the detection of ADAs against an anti C5 antibody (i.e. monoclonal drug or Eculizumab) that competes for binding to C5 with an antibody comprising different sequences of a VH and VL. This reads on instant claim 30, selection of the protein drug candidate in relation to the detection of ADA.

Examiner notes that claim 1 recites 2 optional steps, since they are optional steps, the prior art does not need to teach these steps. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ESTIFANOS HAILU whose telephone number is (571)272-0670. The examiner can normally be reached M-F 8:00AM-4:00PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao-Thuy Nguyen can be reached on (571)272-0824. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ESTIFANOS HAILU/Examiner, Art Unit 1677                                                                                                                                                                                                        
/CHRISTOPHER L CHIN/Primary Examiner, Art Unit 1677